




USD$250,000

  

Vancouver, BC

 

  

       June 24, 2010

 

PROMISSORY NOTE




FOR VALUE RECEIVED, Fero Industries, Inc., a Colorado corporation (the
“Borrower”), promises to pay to the order of Peter Hogendoorn, an individual,
with an address at 13288 Amble Green Place, Surrey, BC, Canada V4A 6P5, (the
“Holder”), the principal amount of Two Hundred Fifty Thousand Dollars
($250,000), together with interest incurred thereon as hereinafter provided (the
"Funds").  Any payments of amounts due hereunder shall be in such currency of
the United States at the time of payment as shall be legal tender for the
payment of public or private debts.




1.

Use of Funds. The Funds shall be remitted by the Holder, or its assign, to the
Trust Account of Synergy Business Lawyers, with offices located at PO Box 12577,
Suite 2480 - 1066 West Hastings Street, Vancouver, B.C. Canada V6E 3X2, to be
held in trust for the benefit of Gvest Inc. and to be released to Gvest Inc. on
Borrower's behalf in accordance with instructions delivered by Borrower, or its
counsel, to Synergy Business Lawyers.




2.

Interest.  Prior to the date upon which this Note becomes due and payable as
described herein, the unpaid balance of the principal amount shall accrue simple
interest at a rate equal to 1% over the average Prime Rate during the term of
this Note. For the purposes of this Promissory Note, "Prime Rate" means the per
annum rate of interest announced periodically by the Royal Bank of Canada at its
main branch, Vancouver, British Columbia, as its "prime interest rate" and used
by it as a reference rate for calculating rates of interest on Canadian dollar
commercial loans made in Canada. A statement of an officer of said bank as to
the amount of its Prime Rate shall be conclusive as between the parties.
Interest shall be compounded annually and shall be computed on the basis of a
360-day year.




3.

Repayment. Except as otherwise provided herein, all principal and interest
accrued and unpaid hereunder shall become due thirty days (30) from the date of
execution hereof (the “Maturity Date”), and shall be payable by the Borrower to
the Holder in full on the Maturity Date; thereafter, by mutual agreement of the
parties hereto, the principal and all accrued interest thereon shall be due and
payable within ten (10) days of written demand by Holder provided that, this
Note may be repaid in whole or in part by the Borrower without penalty or
premium at any time and from time to time prior to the Maturity Date.


4.

Events of Default.




Borrower will be in default if any of the following occur:




(a)

Borrower fails to make any payment when due;




(b)

Borrower breaks any promise Borrower has made to Holder, or Borrower fails to
perform promptly at the time and strictly in the manner provided in this Note or
in any other agreement or loan Borrower has with Holder;




(c)

Borrower becomes insolvent, a receiver is appointed for any part of Borrower's
property, Borrower makes an assignment for the benefit of creditors, or any
proceeding is commenced either by Borrower or against Borrower under any
bankruptcy or insolvency laws.


5.

Assignment. This Note may be assigned, transferred or otherwise negotiated by
the Holder without the prior written consent of the Borrower.


6.

Severability. In the event any one or more of the provisions of this Note shall
for any reason be held to be invalid, illegal or unenforceable, in whole or in
part or in any respect, or in the event that any one or more of the provisions
of this Note operate or would prospectively operate to invalidate this Note,
then and in any such event, such provision(s) only shall be deemed null and void
and shall not affect any other provision of this Note and the remaining
provisions of this Note shall remain operative and in full force and effect and
in no way shall be affected, prejudiced or disturbed thereby.


7.

Successors and Assigns. All covenants, agreements and undertakings in this Note
by or on behalf of any of the parties shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties whether so expressed
or not.


8.

Notices. Any and all notices, requests, consents and demands required or
permitted to be given hereunder shall be in writing, delivered to the legal
addresses of the parties hereto. Either party may change by notice the address
to which notices to it are to be addressed.


9.

Waiver of Presentment. The Borrower and all endorsers and guarantors of this
Note herein, if any, waive presentment for payment, demand, protest, notice of
protest for nonpayment and notice of dishonor of this Note; waive all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note; and consent to any extension or postponement of the
time of payment or any other indulgence.


10.

Governing. This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Colorado,
without giving effect to the conflict of law provisions thereof.


11.

Expenses. The Borrower hereby agrees to pay to the Holder all expenses incurred
by the Holder, including reasonable attorneys' fees, in enforcing and collecting
amounts due hereunder.


12.

Entire Agreement. This Note contains the entire agreement between the Borrower
and the Holder with respect to the subject matter hereof, and supersedes every
course of dealing, other conduct or oral agreement or representation previously
made by the Holder. No change in this Note shall be effective unless made in a
writing duly executed by the Holder and the Borrower.




IN WITNESS WHEREOF, the Borrower has caused this Note to be signed on the date
first set forth above.


FERO INDUSTRIES, INC.





/s/   Kyle Schlosser
By: Kyle Schlosser

Dated: June 24, 2010





1





